Case 1:19-cv-07224-LGS Document 19 Filed 09/04/19 Page 1 of 2

William T. Marshall, Jr.

ZEICHNER ELLMAN & KRAUSE LLP
1211 Avenue of the Americas

New York, New York 10036

(212) 223-0400

Attorneys for Plaintiff Susan J, Galli

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SUSAN J. GALLI

Plaintiff, Case No. 19 Civ. 7224 (LGS)

against —

PRICEWATERHOUSECOOPERS LLP
NOTICE/SEVERANCE POLICY As Amended
and Restated Effective February 1, 2011; DECLARATION OF SERVICE
PRICEWATERHOUSECOOPERS LLP;
THOMAS KOVELL; COURTNEY MOORE

Defendants.

 

 

WILLIAM T. MARSHALL, JR. declares under the penalties of

perjury:
1. Iam a partner with Zeichner Ellman & Krause LLP, counsel
of record in this proceeding on behalf of Plaintiff Susan J. Galli.

2. On Tuesday, August 27, 2019, I caused a copy of the initial
pre-trial Order (ECF 11) and the Individual Rules and Procedures of the Honorable
Lorna G. Schofield, US.D.J. to be served upon Attorney for Defendants, Stephen
L. Sheinfeld, Esq., Winston & Strawn LLP, 200 Park Avenue, New York, New
York 10166-4193, by first class mail with proper, prepaid postage affixed and
deposited in a depository under the exclusive control of the U.S. Postal Service.

3. On August 26, 2019, Mr. Sheinfeld represented to me that his
firm would be accepting service for the two individual Defendants and
representing all Defendants.
Case 1:19-cv-07224-LGS Document 19 Filed 09/04/19 Page 2 of 2

Thereby declare that the foregoing statements made by me are true.
I am aware that if any of the foregoing statements made by me are willfully false,
Tam subject to punishment.

DATED: August 27, 2019

    
    

Net

WILLIAM T. MARSHALL. JR.
